Citation Nr: 0945124	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-28 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder to include degenerative changes and pain.  

2.  Entitlement to service connection for a chronic headache 
disorder claimed as the result of an undiagnosed illness.  

3.  Entitlement to service connection for chronic 
hypertension.  

4.  Entitlement to service connection for a chronic bilateral 
kidney disorder to include renal cysts.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's lumbar spine degenerative disc 
disease and lumbar strain for the period prior to January 30, 
2008.  

6.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's lumbar spine degenerative disc 
disease and lumbar strain for the period on and after January 
30, 2008.  
REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from August 1979 to 
August 1982 and from December 1990 to May 1991.  He had 
additional duty with both the Army Reserve and the Florida 
Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, established service connection for lumbar 
spine degenerative disc disease and lumbar strain; assigned a 
10 percent evaluation for that disability; effectuated the 
award as of September 15, 2004; and denied service connection 
for a chronic right hip disorder to include pain, chronic 
headaches, chronic hypertension, and a chronic bilateral 
kidney disorder.  In May 2009, the RO increased the 
evaluation for the Veteran's lumbar spine degenerative disc 
disease and lumbar strain from 10 to 20 percent and 
effectuated the award as of January 30, 2008.  In September 
2009, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.   

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
spine disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to a disability 
evaluation in excess of 10 percent for the Veteran's lumbar 
spine degenerative disc disease and lumbar strain for the 
period prior to January 30, 2008, and a disability evaluation 
in excess of 20 percent for his lumbar spine degenerative 
disc disease and lumbar strain for the period on and after 
January 30, 2008.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he sustained chronic right hip 
degenerative joint disease, chronic hypertension, and a 
chronic bilateral kidney disorder secondary to his 
service-connected lumbar spine disability and a chronic 
headache disorder as the result of his service in Southwest 
Asia including Saudi Arabia.  He contends further that: his 
service-connected lumbar spine disability has increased in 
severity since his last VA examination for compensation 
purposes conducted in January 2008; the disability 
significantly affects his daily and vocational activities; 
and the record supports assignment of higher initial 
evaluations for the disability.  The accredited 
representative requests that the Veteran's appeal be remanded 
to the RO so that the Veteran can be afforded an additional 
examination in order to properly evaluate his lumbar spine 
disability.  

In reviewing his service personnel records, the Board 
observes that the Veteran served with the United States Army 
Reserve from August 1982 to May 1985 and the Florida Army 
National Guard from November 1988 to February 1993.  A 
December 1991 Army National Guard Current Annual Statement 
reflects that the Veteran performed active duty/active duty 
for training in 1989, 1990, and 1991.  A June 1992 treatment 
entry from T. W. W., M.D., states that the Veteran conveyed 
"that 2 weeks ago he was on National Guard duty."  The 
Veteran's complete periods of active duty, active duty for 
training, and inactive duty for training with both the Army 
Reserve and the Florida National Guard have not been 
verified.  The VA should obtain all relevant military 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

At the September 2009 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that his Social Security Administration (SSA) claim for 
disability benefits was awaiting a decision by an 
administrative law judge.  While some SSA documentation was 
associated with the claims files in 2007, the Board notes 
that the final determination as to the Veteran's award of SSA 
disability benefits, or the denial thereof, and the complete 
evidence considered by the SSA in granting or denying the 
Veteran's benefits are not of record.  The Court has 
clarified that the VA's duty to assist the Veteran includes 
an obligation to obtain all relevant records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

At the January 2008 VA examination for compensation purposes, 
the Veteran complained of progressive chronic low back pain 
and stiffness and a chronic right hip disorder secondary to 
his service-connected lumbar spine disability.  The examiner 
reported that the claims files were not provided for review.  
The Veteran was diagnosed with degenerative arthritis of the 
spine and right hip strain.  The VA physician advanced no 
findings as to the etiology of the Veteran's diagnosed right 
hip strain.  The Veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
nature and etiology of his chronic headache, hypertensive, 
and bilateral kidney disabilities.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Examinations for compensation purposes conducted 
without contemporaneous review of the Veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training with both the 
Army Reserve and the Florida National 
Guard and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

2.  Then again contact the SSA and 
request that it provide copies of all 
records developed in association with the 
Veteran's award of disability benefits, 
or the denial thereof, for incorporation 
into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after January 2008, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic right hip, 
headache, hypertensive, and bilateral 
kidney disabilities and service-connected 
lumbar spine degenerative disc disease 
and lumbar strain.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
hip disorder had its onset during 
active service/active duty; 
otherwise originated during active 
service/duty; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
lumbar spine degenerative disc 
disease, lumbar strain, and other 
service-connected disabilities?  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic headache 
disorder had its onset during active 
service/active duty; is 
etiologically related to the 
Veteran's inservice headaches and/or 
his duty performed in Southwest 
Asia; otherwise originated during 
active service/duty; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities?  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
hypertension had its onset during 
active service/active duty; is 
etiologically related to the 
Veteran's duty performed in 
Southwest Asia; otherwise originated 
during active service/duty; and/or 
is etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities?  

d.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic kidney 
disorder had its onset during active 
service/active duty; is 
etiologically related to the 
Veteran's duty performed in 
Southwest Asia; otherwise originated 
during active service/duty; and/or 
is etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities?  

The examiner or examiners should also 
identify the limitation of activity 
imposed by the Veteran's 
service-connected lumbar spine 
degenerative disc disease and lumbar 
strain with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his lumbar 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the Veteran's 
lumbar spine degenerative disc disease 
and lumbar strain upon his vocational 
pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic right hip disorder to include 
degenerative joint disease and pain, a 
chronic headache disorder claimed as the 
result of an undiagnosed illness, chronic 
hypertension, and a chronic bilateral 
kidney disorder to include renal cysts; 
an evaluation in excess of 10 percent for 
his lumbar spine degenerative disc 
disease and lumbar strain for the period 
prior to January 30, 2008; and an 
evaluation in excess of 20 percent for 
his lumbar spine degenerative disc 
disease and lumbar strain for the period 
on and after January 30, 2008, with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2009); the 
United States Court of Appeals for the 
Federal Circuit's decision in Davidson v. 
Shinseki, 2009 WL 2914339, 3 (C. A. Fed., 
2009); and the Court's decisions in Allen 
v. Brown, 7 Vet. App. 439 (1995) and Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

